DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending.
Claims 1-8 and 17-20 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of species 2 in the reply filed on 4/19/2022 is acknowledged. Claims 1-8 and 17-20 were withdrawn without traverse. Claims 9-16 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020 and 5/20/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freed (US 2675209 A), herein referred to as Freed.
Regarding claim 9, Freed discloses a lifting device comprising: a lift mast (standard 11); a lift arm (boom 60) pivotally coupled to the lift mast (boom 60 pivotally coupled to standard 11 with pin 63), the lift arm comprising a cavity extending at least partially along a length of the lift arm (see FIG. 1, boom 60 comprises an opening disposed along its bottom side); a lift actuator (hydraulic ram element 66) having a first end and a second end, the first end of the lift actuator pivotally coupled to the lift mast (actuator connected to standard 11 via pin 72); and a carriage (bearing 70) at least partially disposed within the cavity, the second end of the lift actuator pivotally coupled to the carriage (pivot pin 71 connects the plunger through its bearing 70 to the boom 60), wherein the carriage is movable within the cavity in a direction of the length of the lift arm and selectively positionable at least two points along the cavity (bearing 70 is positionable along between selectable pairs of openings 62).
Regarding claim 12, Freed discloses the lift arm has an upper wall, a lower wall, and a pair of side walls, which define the cavity (see FIG. 1, boom 60 comprises at least a top wall, side walls having openings 62 disposed thereon). Examiner notes the bottom wall is defined by the thicknesses of the two side walls where the opening between allows for the pivot pin 71 to be moved within.
Regarding claim 14, Freed discloses wherein the lift arm includes at least a pair of apertures (see FIG. 1, openings 62) formed in a side wall of the lift arm and a fastener (pin 71) selectively positionable within each of the pair of apertures for engaging the carriage and locking the carriage in either a high range position or a low range position within the cavity (pin 71 locks distal end of the plunger 68 at different points along the length of the boom 60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Freed, in view of Harmeyer et al. (US 10478361 B2), herein referred to as Harmeyer.
Regarding claim 10, Freed does not explicitly disclose the carriage includes a body and at least one wheel rotatably attached to the body. Harmeyer, however, discloses person lifting device comprising a carriage 306 moves along a channel of lift unit 304 for the purpose of facilitating translating movement of lift unit 304 which contains a motor along the length of the rail. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Freed to have a channel and carriage with wheels as taught by Harmeyer in order to facilitate movement of the pivot pin along the length of the boom arm.
Regarding claim 11, Freed (in view of Harmeyer) teaches wherein the at least one wheel comprises a pair of front wheels rotatably attached to the body and a pair of rear wheels rotatably attached to the body (see FIG. 3; carriage comprises at least 2 pairs of front wheels and two pairs of rear wheels).
Regarding claim 13, Freed does not explicitly disclose wherein a channel is formed in the lower wall of the lift arm, the carriage including a finger extending through the channel, the second end of the lift actuator pivotally connected to the finger. Harmeyer, however, discloses person lifting device comprising a carriage 306 moves along a channel of lift unit 304 (see FIG. 3, rail 302 comprises a channel through which carriage moves through) where the carriage further comprises a receiving slot 342 for the purpose of facilitating translating movement of lift unit 304 which contains a motor along the length of the rail (lift unit 304 is connected to the carriage via receiving slot 342). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Freed to have a channel and carriage with a receiving slot as taught by Harmeyer in order to provide connect the an actuator to a carriage within the channel to facilitate movement of the pivot pin along the length of the boom arm.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient lifts relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/18/2022